UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5124


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACEY LAMONTE BUTLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00349-NCT-1)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stacey Lamonte Butler pled guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

(2006).   The district court declined to sentence Butler below

his advisory Sentencing Guidelines range and imposed a seventy-

month sentence, the bottom of his properly calculated advisory

sentencing range.      Butler alleges on appeal that his sentence

was greater than necessary and therefore unreasonable.             For the

reasons that follow, we affirm.

          After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence for reasonableness using a deferential abuse-

of-discretion standard.      Gall v. United States, 552 U.S. 38, 49

(2007).   We apply a presumption of reasonableness on appeal to a

within-Guidelines sentence.       Rita v. United States, 551 U.S.

338, 347 (2007); United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007).    A properly calculated sentence is entitled to a

presumption   of     reasonableness;   a    defendant   may     rebut    the

presumption   only     by   demonstrating     that   the      sentence    is

unreasonable when measured against the 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2010) factors.            United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006).           Because a sentence

imposed within a properly calculated Guidelines range enjoys a

presumption of reasonableness on appeal, United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008), an extensive explanation is

                                   2
not required as long as the appellate court is satisfied that

the district court has considered the parties’ arguments and has

a reasoned basis for exercising its own legal decisionmaking

authority.      United   States     v.   Engle,   592    F.3d    495,   500   (4th

Cir.), cert. denied, __ U.S. __, 131 S. Ct. 165 (2010).

            We find Butler’s sentence was reasonable.                   The court

correctly     calculated       Butler’s      advisory     sentencing       range,

reviewed     some   of   the   18   U.S.C.A.      §    3553(a)    factors,     and

sentenced him within that range.             The court adequately explained

why it declined to impose a below-Guidelines range sentence and

provided a rationale for its sentence.                Engle, 592 F.3d at 500;

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

Accordingly, we affirm Butler’s sentence.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                         3